DOWDS, J., Dissenting.
I respectfully dissent. As the majority points out, the Legislature did not provide that in every case a person who suffers two convictions of driving under the influence of intoxicating liquor within five years must go to jail. It knows how to enact such a statute if it so desires (See Pen. Code, § 1203.06; People v. Tanner (1979) 24 Cal.3d 514 [156 Cal.Rptr. 450, 596 P.2d 328].) Since the Legislature in this situation vested the trial judge with discretion to strike the prior conviction in unusual cases where the interests of justice demand such action, the majority, in finding an abuse of the exercise of such discretion by the trial court, has in fact substituted its viewpoint for that of the trial judge.
*Supp. 24Preliminarily, it should be noted that subdivision (g) of Vehicle Code section 23102 provides that the order striking the prior shall be reversed if there is no substantial basis in the record for any of the reasons specified by the court. The People do not seem to assert that the facts recited by the court are not true.
The prior conviction in the instant case was alleged to have occurred a little over three years prior to the present plea (over 60 percent of the time beyond which subd. (d) would no longer be applicable). Defendant had lived in California for seven years, and thus records of other offenses by him should be readily available, and he had never been arrested except for the two occasions in question. He had already spent five hours in custody. He was a mature person. Conditions of the probation subsequently granted included defendant’s paying a civil judgment and the court determined, reasonably it seems to me, that further incarceration might affect his employment and ability to make restitution. The trial court’s determination that this was an unusual case in which the interests of justice demand an exception to the usual rule of 48 hours’ incarceration was well within its discretion.
I would affirm the order striking the allegation of a prior conviction and the judgment (order granting probation).